Case 3:19-mj-00109-RMS *SEALED* Document 1*SEALED* Filed 01/18/19 Page 1of8

i, 3

UNITED STATES DISTRICT COURT F | | -E

DISTRICT OF CONNECTICUT m9 JANIS P 1:2

i- £0

U.S . BIST RICT COURT
rE FW HAVEN, CT.

 

IN RE: CONSOLIDATED APPLICATION
OF THE UNITED STATES OF AMERICA

FOR FOUR ORDERS PURSUANT TO

18 U.S.C. § 2703(d), SEEKING CERTAIN
INFORMATION ASSOCIATED WITH EMAIL
ACCOUNT (MEE, STORED
AT PREMISES CONTROLLED BY Google
LLC; EMAIL ACCOUNT

ME STORED AT PREMISES CONTROLLED
BY MICROSOFT ONLINE SERVICES;
ICLOUD ACCOUNT DSID a.
ASSOCIATED WITH
AND ICLOUD ACCOUNT DSID =
ASSOCIATED WITH
WHICH LATTER TWO ACCOUNTS ARE
STORED AT PREMISES CONTROLLED
YY

MISC. NO.

Ft 9ej 1OKRMSD

Filed Under Seal

  
  

January 18, 2019

meee eee eee eee Ne fe fe he ee Ce

CONSOLIDATED APPLICATION OF THE UNITED STATES
FOR FOUR ORDERS PURSUANT TO 18 U.S.C. § 2703(d)

The United States of America, by and through its undersigned counsel, respectfully
submits under seal this ex parte application for four Orders pursuant to 18 U.S.C. § 2703(d). The

respective Orders would require the following three, respective Internet service providers —

10 i'sclose certain

records and other information pertaining to the email accounts described in Part I of Attachment
A. The records and other information to be disclosed are described in Part IT of Attachment A to

the proposed Order. In support of this application, the United States asserts:
Case 3:19-mj-00109-RMS *SEALED* Document 1*SEALED* Filed 01/18/19 Page 2 of 8

LEGAL BACKGROUND

I. “Service Providers”)

are all providers of an electronic communications service, as defined in 18 U.S.C. § 2510(15),

 

and/or a remote computing service, as defined in 18 U.S.C. § 2711(2). Accordingly, the United
States may use a court order issued under § 2703(d) to require each of those three Service
Providers to disclose the items described in Part II of Attachment A. See 18 U.S.C. § 2703(c)(2)
(Part I.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part I1.B of Attachment A).

x This Court has jurisdiction to issue the proposed Order because it is “a court of
competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,
the Court is a district court of the United States that has jurisdiction over the offense being
investigated. See 18 U.S.C. § 2711(3)(A)(i).

a A court order under § 2703(d) “shall issue only if the governmental entity offers
specific and articulable facts showing that there are reasonable grounds to believe that the
contents of a wire or electronic communication, or the records or other information sought, are
relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d). Accordingly,
the next section of this application sets forth specific and articulable facts showing that there are
reasonable grounds to believe that the records and other information described in Part II of
Attachment A are relevant and material to an ongoing criminal investigation.

THE RELEVANT FACTS

4. The United States is investigating Pe for

failure to register as agent of a foreign government, namcly,

a. in violation of Title 18, United States Code, Section 951. Based upon a combination of

 

open source materials, financial and business records, interviews of individuals and
Case 3:19-mj-00109-RMS *SEALED* Document 1 *SEALED* Filed 01/18/19 Page 3 of 8

representatives of certain institutions, other FBI investigations of the Geo vernment-directed
efforts to recruit [J scientists and to obtain QMMtechnology, and
information provided by a Confidential Human Source (“CHS”), the investigation has disclosed
the following facts, among others:

a. Gs born in ) and became a naturalized U.S. citizen in or
around November 2009. lg primary residence and employment are mz where he
directs a research laboratory and chairs the Department of Biochemistry and Molecular Biology
5 ES 0c: 2 A (orevicusly
known i i i __ he also is listed as the Director of the
a

b. Between 2004 and 2016, Beso has been, respectively, an Associate

Research Scientist and then a Research Scientist in the Department of Gencti: Ti

_ ff access to its research laboratory.

C. The government of iim has initiated, funded, and directed a number
of programs designed to recruit, obtain, and bring to ii from abroad, both top-level
scientists and leading-edge technologies. According to ee. these
efforts include the acquisition and development of technologies related to gene editing, stem

cells, synthetic biology, regenerative medicine, and biological breeding. At least two sets of

ht programs have been established to achieve these goals: oo 4
eS 3:
hz Among the P agencies tasked with directing and implementing these
Case 3:19-mj-00109-RMS *SEALED* Documenti*SEALED* Filed 01/18/19 Page 4of8

programs are its ee Another institution
closely intertwined with 7 government in these same endeavors is i
SS GE is publicly listed as both a
constituent member of the a, top political advisory body, and a long-term
partner ( iii also has branches in other countries, including
an American branch known iii All of those initiatives serve ha publicly-
declared objective of obtaining and bringing to iz from abroad, both top-level scientists

and leading-edge technologies.

4. The website for Jas
ei! accounts, as primary contacts for recruiting overseas, high-level
research scientists in biochemistry and molecular biology consistent with hz
ES. 022 of tho 50 mi
accounts is FC which account is hosted on the [Cloud platform (‘im
and is identified by Po The other listed email account is
Pt and is separately hosted on two different platforms: |

7648.

e. In 2014, F | also was publicly listed as one of five contact persons for

the international recruitment of post-doctoral biomedical experts at a p

I 2 s222¢ pudlic posting provided

for potential recruits to contact Ji
f. im scientific endeavors in the United States include not only his zx

ee. but also his role as co-founder of an advanced stem cell research company
Case 3:19-mj-00109-RMS *SEALED* Document 1*SEALED* Filed 01/18/19 Page 5 of8

in Connecticut, which received substantial start-up financing — approximately $3 million — from

g. | dual affiliations with Po a Connecticut-

based stem cell research company have provided im with access to the highest levels of

American research and technology in the fields of molecular genetics and stem-cell research. As

recently as October 2018, Ll records show that on ten occasions that month,
GE physically accessed the facility that houses the A. On October 17,
2018, badge access logs showed _ accessing the facility two times within a four-second
interval; and CCTV footage shows Me ntcring the building with an unknown individual;
hence GBikcly utilized his badge to allow for that unknown individual’s unauthorized access

to the ee. Travel records show that from P| the United

States on October 7, 2018, and departed from the United States J on October 19, 2018;
the ten October incidents f ii all occurred between
those two dates.

h. GE likely role as a recruiter for I also is indicated by his
publicly-posted C.V., which explicitly lists his affiliation vi) i i _ __
es

i. GEE volvement in recruiting top-level scientific talent for
also is further indicated by his having served in past years as the Vice-President and academic
committee principal of I and by his current role as I, that is,
the American branch (iii ii Te. In this role, | |

co-hosted in New Haven, | =—st—‘isCSsS”tT annual national conference, which in invitations to

speakers, was captioned s,s
Case 3:19-mj-00109-RMS *SEALED* Documenti*SEALED* Filed 01/18/19 Page 6of8

i Po = government officials seeking to recruit
scientists and researchers for PF attended this conference as part of its “talents
matchup” initiatives. eso recently took a leading role in promoting a recruiting trip by a
Presidential delegation from his University in IY Boston, the “world’s
center” of biotechnology research and development.

j. According to a 2018 report by the Office of the U.S. Trade Representative,
and a New York Times article written by the PY
Oe

a. | government’s efforts to acquire the fruits of cutting-edge American scientific
research and technology — including but not limited to biotechnology — have included intellectual

property thes

k, Other FBI investigations [iim efforts to recruit high-level Western
scientists through both is have shown that
lz enters into formal contracts with its chosen overseas recruiters, and that it conducts this
contracting almost exclusively via email. The recruiting contracts specify what P| expects
its recruiters to accomplish, and conditions their payment on the recruiters’ accomplishment of
their specified goals.

L, A query with the Registration Unit of the US Department of Justice’s
Foreign Agents Registration Act (“FARA”) section, in or around September of 2018, revealed
that pursuant to the statutes and regulations requiring registration for certain activities by agents
of foreign governments under 18 U.S.C. § 951, 22 U.S.C. § 611 et seq. (FARA), and 50 U.S.C.

§ 851, all search results (i  _ never registered or given notice to the

Attorney General of his status as a foreign agent.
Case 3:19-mj-00109-RMS *SEALED* Document 1*SEALED* Filed 01/18/19 Page 7 of 8

REQUEST FOR ORDER

5. The specific and articulated facts set forth in the previous section show that there
are reasonable grounds to believe that i: engaged in a violation of the foreign agent
registration statute, and that the records and other information described in Part II of Attachment
A are relevant and material to an ongoing criminal investigation. Specifically, these items will
help the United States to identify both the timing of and the contacts that {jhas had with
agents and representatives of MM. and thereby assist the United States
government’s efforts both to locate likely co-conspirators and/or witnesses, and to locate and
thereafter obtain any contracts he has entered with fp agents as a scientific talent
recruiter; it will also help the United States to identify the individuals whom he has targeted for
recruitment based on their having the desired scientific and technological knowledge; this will
further help identify witnesses and/or additional co-conspirators. All this will assist the
government’s efforts to identify and confirm the specific nature and scope of GB ctivities as
an unregistered foreign agent of P| Accordingly, the United States requests that each of
the three Service Providers be directed to produce all items described in Part II of Attachment A
to the respective, proposed Orders.

6. The United States further requests that the Order require each of the three Service
Providers not to notify any person, including the subscribers or customers of the account(s) listed
in Part I of Attachment A, of the existence of the Order for a time period of one year. See 18
U.S.C. § 2705(b). This Court has authority under 18 U.S.C. § 2705(b) to issue “an order
commanding a provider of electronic communications service or remote computing service to
whom a warrant, subpoena, or court order is directed, for such period as the court deems

appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

 
Case 3:19-mj-00109-RMS *SEALED* Document 1*SEALED* Filed 01/18/19 Page 8 of 8

order.” Jd. In this case, such an order would be appropriate because the attached court order
relates to an ongoing criminal investigation that is neither public nor known to the target and any
other potential targets or subjects of the investigation, and its disclosure may alert them targets to
the ongoing investigation. Accordingly, there is reason to believe that notification of the
existence of the attached, respective court orders will seriously jeopardize the investigation by
providing compelling incentives and opportunities for the target and any of his associates or co-
conspirators to flee from prosecution, destroy or tamper with evidence, and change patterns of
behavior to elude apprehension and prosecution.

a The United States further requests that the Court order that this application and
any resulting order be sealed until further order of the Court. As explained above, these
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

JOHN H. DURHAM
‘ED STATES ATTORNEY

  
   

  

TENRY-K. AOPEL
ASSISTANT U.S. ATTORNEY
Federal Bar No. ct24829

157 Church Street, 25th Floor
New Haven, CT 06510

Tel.: (203) 821-3700

Email: henry.kopel@usdoj.gov

 
